        Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 1 of 43




DEREK SMITH LAW GROUP, PLLC
ERICA A. SHIKUNOV, ESQUIRE
Attorney ID No. 316841
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
erica@dereksmithlaw.com
Attorneys for Plaintiffs and the Proposed Classes

                                                    :
                                                    :
  JOSEPH O’REILLY, RICHARD TRESTON,                 :
  JANIE DIPASQUALE, NICK                            :   CIVIL ACTION NO.
  DIPASQUALE, MICHAEL CAHILL,                       :
  HORACE LOPEZ, JUSTIN O’BRIEN,                     :   CLASS/COLLECTIVE ACTION
  BRIAN QUIRPLE, WILLIAM SUAREZ,                    :   COMPLAINT
  JAMES ZIMMERMAN, DENNIS BAKER,                    :
  RODNEY POLIARD, KENNETH                           :   JURY TRIAL DEMANDED
  KUSTRA, JOSEPH MANGOLD, EDWARD                    :
  MOYER, JOHN SNYDER, SEAN ELKINS,                  :
  PAUL SULOCK and CURTIS HILL,                      :
                                                    :
  individually and on behalf of others similarly
                                                    :
  situated,
                                                    :
                 Plaintiffs,                        :
         v.                                         :
                                                    :
  CITY OF PHILADELPHIA,                             :
                                                    :
                Defendant.                          :
                                                    :

                                      INTRODUCTION
   1. Named Plaintiffs (“Plaintiffs”), individually and on behalf of others similarly situated,

       bring this class and collective action lawsuit against Defendant, the City of Philadelphia

       (“Defendant”), seeking all available relief under the Fair Labor Standards Act (“FLSA”),

       29 U.S.C. §§ 201, et seq., the Pennsylvania Minimum Wage Act of 1968 (“PMWA”), 42

       P.S. §§ 333.101, et seq., the Pennsylvania Wage Payment and Collection Law (“WPCL”),

       43 P.S. § 260.1, et seq. and Pennsylvania common law.


                                               1
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 2 of 43




2. Plaintiff’s claims are asserted as a collective action under 29 U.S.C. § 216(b), while their

   Pennsylvania state law claims are asserted as a statewide class action under Federal Rule

   of Civil Procedure 23. See Knepper v. Rite Aid Corp., 675 F.3d 249 (3d Cir. 2012) (FLSA

   collective and Rule 23 class claims may proceed together).

                             NATURE OF THE ACTION
3. Plaintiffs bring this Complaint on behalf of themselves and all others similarly situated,

   contending that Defendant has improperly failed to pay overtime compensation to City of

   Philadelphia K9 officers for the at home care and training provided to their police dogs

   (“K9 Partners”) pursuant to the FLSA, PMWA, WPCL and Pennsylvania common law.

4. Plaintiffs are current and/or former City of Philadelphia police officers in the K9 unit, as

   are their similarly situated colleagues. Plaintiffs, as well as their similarly situated

   colleagues, reside with their K9 Partners. On a daily basis, K9 officers are expected to walk

   and exercise their K9 Partners several times per day, feed their K9 Partners twice per day,

   groom, train, arrange veterinary care and ensure that the home and property are secure and

   that their K9 Partners cannot escape, amongst other tasks. Depending on the temperament

   of the K9 Partner, officers need to ensure that the K9 Partner is compatible with other

   human and animal residents of the home and take means to secure the K9 Partner when

   they are not home with them. Because the K9 Partners reside with their assigned officer,

   the care for the K9 Partner occurs every day- before and after an officer’s shift, on days

   that the officer is not working and on holidays. It is well settled law that K9 officers are

   entitled to overtime pay for caring for the K9 Partners (and, upon information and belief,

   Defendant does pay overtime to K9 officers who work with the Sherriff’s Department).

   Defendant has failed to pay proper overtime compensation to City of Philadelphia K9


                                            2
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 3 of 43




   officers despite the issue having been raised through internal complaints, grievances, and

   references to both the Sherriff’s Department K9 officers and Philadelphia Airport K9

   officers.

5. Plaintiffs bring this action to recover unpaid overtime compensation, liquidated damages,

   unlawfully withheld wages, statutory penalties and damages owed to Plaintiffs and all

   similarly situated current and former City of Philadelphia K9 officers.

6. At all relevant times, Defendant’s violations of the FLSA, PMWA, WPCL and

   Pennsylvania common law were willful.

                             JURISDICTION AND VENUE
7. Jurisdiction over Plaintiff’s FLSA claims is proper under 29 U.S.C. § 216(b) and 28 U.S.C.

   § 1331.

8. Supplemental Jurisdiction over Plaintiffs’ PMWA and WPCL claims is proper under 28

   U.S.C. § 1367 because they arise out of the same nucleus of operative facts as Plaintiffs’

   FLSA claims.

9. Venue in this Court is proper under 28 U.S.C. § 1391(b) because a substantial part of the

   acts or omissions giving rise to the claims alleged herein occurred within this judicial

   district, and Defendant is subject to personal jurisdiction in this district.

10. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

   and 2202.

                                         PARTIES
11. Officer O’Reilly is an adult individual residing in the Commonwealth of Pennsylvania.

12. Officer Treston is an adult individual residing in the Commonwealth of Pennsylvania.




                                              3
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 4 of 43




13. Officer Janie DiPasquale is an adult individual residing in the Commonwealth of

   Pennsylvania.

14. Officer Nick DiPasquale is an adult individual residing in the Commonwealth of

   Pennsylvania.

15. Officer Cahill is an adult individual residing in the Commonwealth of Pennsylvania.

16. Officer Lopez is an adult individual residing in the Commonwealth of Pennsylvania.

17. Officer O’Brien is an adult individual residing in the Commonwealth of Pennsylvania.

18. Officer Quirple is an adult individual residing in the Commonwealth of Pennsylvania.

19. Officer Suarez is an adult individual residing in the Commonwealth of Pennsylvania.

20. Officer Zimmerman is an adult individual residing in the Commonwealth of Pennsylvania.

21. Officer Baker is an adult individual residing in the Commonwealth of Pennsylvania.

22. Officer Poliard is an adult individual residing in the Commonwealth of Pennsylvania.

   Officer Kustra is an adult individual residing in the Commonwealth of Pennsylvania.

23. Officer Mangold is an adult individual residing in the Commonwealth of Pennsylvania.

24. Officer Moyer is an adult individual residing in the Commonwealth of Pennsylvania.

25. Officer Snyder is an adult individual residing in the Commonwealth of Pennsylvania.

26. Officer Elkins is an adult individual residing in the Commonwealth of Pennsylvania.

27. Officer Sulock is an adult individual residing in the Commonwealth of Pennsylvania.

28. Officer Hill is an adult individual residing at in the Commonwealth of Pennsylvania.

29. At all relevant times, Officer O’Reilly and his similarly situated colleagues were and have

   continued to be employees of Defendant and entitled to the protections of the FLSA,

   PMWA and WPCL.




                                            4
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 5 of 43




30. Pursuant to Section 216(b) of the FLSA, Plaintiffs have consented in writing to be plaintiffs

   in this action. Plaintiffs’ collectively executed Consent to Sue forms are attached hereto as

   Exhibit “A”.

31. Defendant City of Philadelphia (“Defendant”) is a municipality of the Commonwealth of

   Pennsylvania. Defendant owns, operates, manages, directs and controls the Philadelphia

   Police Department (“the PPD”), whose agents, servants and employees at all relevant times

   were acting within the course and scope of their employment under color of state law and

   operating pursuant to official policies, customs or practices of Defendant and the PPD.

32. Defendant, through the PPD employs approximately 29 K9 officers, and several others

   have recently retired.

33. At all relevant times, Defendant has been an employer covered by the FLSA, PMWA and

   WPCL and were required to comply with the wage and hour mandates therein.

34. At all relevant times, Defendant acted or failed to act through their agents, servants and/or

   employees, each of whom was acting at all relevant times within the course and scope of

   their employment for Defendant.

35. Defendant systematically and willfully denied its K9 officers overtime compensation

   wages due and owing under the FLSA, PMWA and WPCL.

                  FLSA COLLECTIVE ACTION ALLEGATIONS
36. Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiffs bring this action individually and

   on behalf of all other similarly situated persons presently or formerly employed by

   Defendant as K9 officers performing similar responsibilities for Defendant at any time

   during the past three (3) years who were denied overtime compensation for hours worked




                                             5
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 6 of 43




   caring for their K9 Partners (the members of the putative class are hereinafter referred to

   as “Collective Class Plaintiffs”).

37. Plaintiffs estimate that there are several other similarly situated Collective Class Plaintiffs

   who are working or worked for Defendant and are or were unlawfully denied overtime

   compensation at 1.5 times their “regular rate” of pay for hours worked caring for their K9

   Partners at home. The precise number of employees can be easily ascertained by

   Defendant. These employees can be identified and located using Defendants’ payroll and

   personnel records. Potential Collective Class Plaintiffs may be informed of the pendency

   of this Collective Action by direct mail and/or publication.

38. Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective action

   because all the class members are similarly situated. Plaintiffs and other similarly situated

   employees were similarly denied overtime compensation for hours worked in caring for

   their K9 Partners, had the same or substantially similar job classifications and duties, and

   were subject to the same uniform policies, business practices, payroll practices, and

   operating procedures. Further, Defendant’s willful policies and practices, which are

   discussed more fully below, whereby Defendant failed to pay Plaintiffs and Collective

   Class Plaintiffs overtime compensation for hours spent caring for their K9 Partners, have

   affected Plaintiffs and Collective Class Plaintiffs in the same fashion.

39. In violation of the FLSA, Defendant failed to pay Plaintiffs and Collective Class Plaintiffs

   overtime compensation for hours worked caring for their K9 Partners.

40. In violation of the FLSA, Defendant also failed to rectify the issue when Plaintiffs and

   Collective Class Plaintiffs complained about the matter internally, filed grievances or




                                              6
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 7 of 43




   pointed to their similarly situated peers who were being compensated appropriately for

   caring for their K9 Partners.

41. Specifically, Defendant, through the Sherriff’s Department, employs approximately four

   additional K9 officers.

42. Defendant’s K9 officers who work for the Sherriff’s department have similar duties and

   work very similar straight and overtime hours as Plaintiffs and Collective Class Plaintiffs.

43. The duties the K9 officers in the Defendant’s Sherriff’s department perform caring for their

   K9 Partners at home is essentially identical to the work performed by Plaintiffs and

   Collective Class Plaintiffs- including but not limited to: walking, exercising, feeding,

   training, grooming, coordinating veterinary care, ensuring the home and property are

   secure for the K9 Partner and that the K9 Partner cannot escape, among other tasks and

   duties.

44. Plaintiffs and Collective Class Plaintiffs have pointed to their colleagues in the Sherriff’s

   department, identifying that Defendant pays those K9 officers two hours of overtime per

   day for the same work that Plaintiffs and Collective Class Plaintiffs perform, but still,

   Defendant has refused to pay Plaintiffs and Collective Class Plaintiffs any overtime for the

   at home care of their K9 Partners.

45. Upon information and belief, the K9 officers working for the Sherriff’s Department receive

   approximately two hours of overtime pay, per day, for caring for their K9 Partners at home.

46. K9 officers working for the Sherriff’s Department are employed and compensated by

   Defendant.

47. Defendant, through the PPD, also employs an additional 11 K9 Officers at the Philadelphia

   Airport.



                                             7
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 8 of 43




48. The K9 officers employed at Philadelphia Airport also perform essentially identical work

   as Officer O’Reilly and Collective Class Plaintiffs including but not limited to: walking,

   exercising, feeding, training, grooming, coordinating veterinary care, ensuring the home

   and property are secure for the K9 Partner and that the K9 Partner cannot escape, among

   other tasks and duties.

49. Upon information and belief, the K9 officers at the airport also receive two hours of

   overtime pay per day for caring for their K9 Partners at home, but a portion of their wages

   are paid for by the Transportation Security Administration.

50. In violation of the provisions of the FLSA, despite Defendant being aware that Plaintiffs

   and Collective Class Plaintiffs were entitled to overtime pay for caring for their K9

   Partners, Defendant intentionally and willfully failed to provide overtime compensation to

   its 29 active K9 officers.

51. In 2018 Plaintiffs and Collective Class Plaintiffs filed a union grievance against Defendant,

   requesting that they receive the same overtime pay as do their similarly situated

   counterparts. To date, Plaintiffs and Collective Class Plaintiffs have not received any

   overtime compensation for the care and treatment of their K9 Partners.

52. Due to the grievance and the fact that the Defendant pays the Sherriff’s Department K9

   officers two hours of overtime pay per day for the at home care of their K9 Partners, it is

   clear that Defendant’s conduct in failing to properly compensate Plaintiffs and their

   similarly situated peers is and has been willful.

53. Plaintiffs will request the Court to authorize notice to all current and former similarly

   situated employees employed by Defendant, informing them of the pendency of this action

   and their right to “opt in” to this lawsuit pursuant to 29 U.S.C. § 216(b) for the purpose of



                                             8
     Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 9 of 43




   seeking unpaid wages, overtime compensation, liquidated damages, attorneys’ fees, and all

   other relief available under the FLSA.

                           CLASS ACTION ALLEGATIONS
54. Plaintiffs bring this action individually and on behalf of the following state-wide class of

   similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil Procedure:

           All persons presently or formerly employed by Defendant who worked for
           Defendant as a PPD K9 officer during the last three (3) years who were
           denied overtime compensation for hours worked caring for their K9
           Partners at home (the members of the putative class are hereinafter referred
           to as “Pennsylvania Class Plaintiffs”).

55. The members of the class are so numerous that joinder of all members is impractical.

   Pennsylvania Class Plaintiffs may be informed of the pendency of this class action by direct

   mail.

56. Pursuant to Federal Rule of Civil Procedure 23(a)(2), there are questions of law and fact

   common to the Class, including but not limited to:

       a. Whether Plaintiffs and the Pennsylvania Class Plaintiffs were improperly denied
          overtime compensation;

       b. Whether Plaintiffs and the Pennsylvania Class Plaintiffs are entitled to overtime
          compensation for the care, training, feeding, veterinary, ect. provided to their K9
          Partners at home, on their own time;

       c. Whether Plaintiffs and Pennsylvania Class Plaintiffs have suffered and are entitled
          to damages, and if so, in what amount;

       d. Whether Defendants failed to pay Plaintiffs and the Pennsylvania Class Plaintiffs
          overtime wages in the period when said wages became due and owing in violation
          of the PMWA, WPCL and Pennsylvania common law; and

       e. Whether Plaintiffs and the Pennsylvania Class Plaintiffs are entitled to liquated
          damages.

57. Plaintiffs’ claims are typical of the claims of the Pennsylvania Class Plaintiffs. Plaintiffs

   worked for Defendant as hourly, non-exempt K9 officers and has suffered similar injuries

                                             9
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 10 of 43




   as those suffered by the Pennsylvania Class Plaintiffs as a result of Defendants’ failure to

   pay overtime compensation. Defendants’ conduct of violating the PMWA, WPCL and

   Pennsylvania common law has affected Plaintiffs and the Pennsylvania Class Plaintiffs in

   the exact same way.

58. Plaintiffs will fairly and adequately represent and protect the interest of the Pennsylvania

   Class Plaintiffs. Plaintiffs are similarly situated to the Pennsylvania Class Plaintiffs and

   have no conflicts with the members of the Pennsylvania Class Plaintiffs.

59. Plaintiffs are committed to pursuing this action and have retained competent counsel.

60. Pursuant to Rules 23(b)(1), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure,

   Plaintiff’s Pennsylvania state law claims are properly maintained as a class action because:

       a. The prosecution of separate actions by or against individual members of the
          Pennsylvania Class Plaintiffs would create a risk of inconsistent or varying
          adjudication with respect to individual members of the Pennsylvania Class
          Plaintiffs that would establish incompatible standards of conduct for Defendant;

       b. Defendant, by failing to pay minimum wages and/or overtime compensation when
          they became due and owing in violation of the PMWA, WPCL and Pennsylvania
          common law, has acted or refused to act on grounds generally applicable to the
          Pennsylvania Class Plaintiffs, thereby making the requested relief appropriate with
          respect to the Pennsylvania Class Plaintiffs as a whole; and

       c. The common questions of law and fact set forth above applicable to the
          Pennsylvania Class Plaintiffs predominate over any questions affecting only
          individual members and a class action is superior to other available methods for the
          fair and efficient adjudication of this case, especially with respect to considerations
          of consistency, economy, efficiency, fairness and equity, as compared to other
          available methods for the fair and efficient adjudication of this controversy.

61. A class action is also superior to other available means for the fair and efficient adjudication

   of this controversy because individual joinder of the parties is impractical. Class action

   treatment will allow a large number of similarly situated persons to prosecute their common

   claims in a single forum simultaneously, efficiently, and without the unnecessary



                                              10
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 11 of 43




   duplication of effort and expense if these claims were brought individually. Additionally,

   the expenses and burden of individual litigation would make it difficult for the

   Pennsylvania Class Plaintiffs to bring individual claims. The presentation of separate

   actions by individual Pennsylvania Class Plaintiffs could create a risk of inconsistent and

   varying adjudications, establish incompatible standards of conduct for Defendants, and/or

   substantially impair or impede the ability of each member of the Pennsylvania Class

   Plaintiffs to protect his or her interests.

                               FACTUAL BACKGROUND
62. Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

63. Collective Class Plaintiffs and Pennsylvania Class Plaintiffs are hereinafter collectively

   referred to as “Class Plaintiffs.”

64. Class Plaintiffs were hired by Defendant as police offers and were ultimately assigned to

   the K9 Unit.

65. Class Plaintiffs are expected to live with their K9 Partners and provide care for them

   outside of work hours.

66. K9 Partners are not pets. They are working dogs and come with their own set of safety

   hazards and requirements. K9 Partners are highly trained, highly intelligent dogs who are

   trained to bite or otherwise subdue suspects on command, requiring additional care and

   precautions than other dogs who may be kept as pets. Care for K9 Partners includes, but is

   not limited to, walking and exercising the dogs multiple times on a daily basis, feeding,

   grooming, training, coordinating veterinary care, ensuring that the dogs interact safely with

   all other residents of the home human or animal, securing the home and ensuring it remains

   secure so the dog cannot get out, and other responsibilities.


                                                 11
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 12 of 43




67. Class Plaintiffs are expected to engage in these responsibilities every day of the week,

   before and after their scheduled shift and on scheduled days off as the care, health and

   safety of the K9 Partner is the K9 officer’s responsibility.

68. To demonstrate the amount of overtime owed to Class Plaintiffs, as well as why Plaintiffs

   are appropriate class and collective representatives and that the claims are best brought as

   class/collective claims, Plaintiffs hereby submit summaries of a sample week of off the

   clock work:

69. Plaintiff Joseph O’Reilly has two K9 Partners. He works alternating shifts and has two

   days off per week. A typical week of off the clock work for Plaintiff Joseph O’Reilly would

   include:

       a. On his five scheduled work days: Before Plaintiff Joseph O’Reilly’s evening shifts

           his K9 Partners are let out and the yard is cleaned totaling 30 minutes. The K9

           Partners are walked for 30 minutes. The K9 Partners are fed, taking 30 minutes.

           They are let out and the yard cleaned taking 20 minutes. After his shift they are let

           out and the yard cleaned one more time taking 30 minutes. On days that Plaintiff

           Joseph O’Reilly works the morning shift the same tasks are performed, but in the

           opposite order to keep the K9 Partners on schedule. This is approximately two

           hours and 20 minutes of off the clock work for each of the above-listed days

           for which Plaintiff Joseph O’Reilly is not compensated.

       b. On his scheduled off days- Approximately two and a half hours are spent walking

           or otherwise exercising the K9 Partners. An additional 30 minutes are spent feeding

           the K9 Partners. 45 minutes are spent cleaning the home and vehicle of dog debris.

           Another 30 minutes is spent on grooming one of the days. This is approximately



                                            12
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 13 of 43




          three hours and 45 minutes of off the clock work for which Plaintiff Joseph

          O’Reilly is not compensated on each day and an additional 30 minutes on one

          of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight with another animal or human member of

       the home due to their dominance traits and training. Officer O’Reilly has dealt with

       fights in his home including one where his mother in law was injured.

70. Throughout the course of Plaintiff Joseph O’Reilly’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

71. Plaintiff Richard Treston has two K9 Partners. A typical week of off the clock work for

   Plaintiff Richard Treston would include:

       a. Monday, Tuesday, Thursday: Before Plaintiff Richard Treston’s scheduled shift the

          K9 Partners are walked or placed in the yard and observed for 30 minutes. After

          Plaintiff Richard Treston clocks out the K9 Partners are walked or placed in the

          yard and observed for 30 minutes. An additional 45 minutes is spent preparing food

          and observing meal time to ensure there are no fights over food. The den is

          vacuumed daily for dog hair as the dogs spend the majority of home time in this

          room which takes approximately 20 minutes. The K9 Partners are quickly let out

          for an additional 10 minute break in the yard, under observation, before going to

          bed. This is approximately two hours and 15 minutes of off the clock work for

          each of the above-listed days for which Plaintiff Richard Treston is not

          compensated.

                                           13
Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 14 of 43




  b. Wednesday and Friday: Before Plaintiff Richard Treston’s scheduled shift the dogs

     are walked or placed in the yard and observed for 30 minutes. After Plaintiff

     Richard Treston clocks out the K9 Partners are walked or placed in the yard and

     observed for 30 minutes. An additional 45 minutes is spent preparing food and

     observing meal time to ensure there are no fights over food. The den is vacuumed

     daily for dog hair as the K9 Partners spend the majority of home time in this room

     which takes approximately 20 minutes. On Wednesdays and Fridays and additional

     30 minutes is spent applying a three time per week medical cream for the K9

     Partners’ allergies. The dogs are quickly let out for an additional 10-minute break

     in the yard, under observation, before going to bed. This is approximately two

     hours and 45 minutes of off the clock work for each of the above-listed days

     for which Plaintiff Richard Treston is not compensated.

  c. Saturday and Sunday- These are Plaintiff Treston’s scheduled days off.

     Approximately an hour and 40 minutes is spent walking or otherwise exercising the

     K9 Partners in the yard as well as cleaning the yard of dog waste. An additional 45

     minutes is spent preparing food and observing meal time to ensure there are no

     fights over food. Thirty minutes is spent cleaning and vacuuming the home of dog

     debris. Thirty minutes are spent on grooming and applying medical cream for

     allergies on Sunday only. This is approximately two hours and 55 minutes of

     unpaid work on Saturdays and three hours and 25 minutes of off the clock

     work on Sundays for which Plaintiff Treston is not compensated.

  This does not include other off the clock activities such as vetting, procuring food,

  dealing with health or medical conditions of the K9 Partner in the home outside of vet


                                      14
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 15 of 43




       visits or if the K9 Partner gets into a fight with another animal or human member of

       the home due to their dominance traits and training.

72. Throughout the course of Plaintiff Richard Treston’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

73. Plaintiff Janie DiPasquale has two K9’s in the home but primarily cares for one (Plaintiff

   Nick DiPasquale cares primarily for the other, some responsibilities overlap and some do

   not). A typical week of off the clock work for Plaintiff Janie DiPasquale would include:

       a. Monday-Friday: Before Plaintiff Janie DiPasquale’s scheduled shift her K9 Partner

           is walked or placed in the kennel and observed for 30 minutes. The kennel is

           disinfected and the K9 Partner is loaded in the car to travel to work comprising an

           additional 45 minutes. After Plaintiff Janie DiPasquale clocks out the K9 Partner is

           walked or placed in the yard and observed for 30 minutes, two times (once

           immediately upon arriving home and once before bed). The kennel is disinfected

           again when the K9 Partners are brought in. An additional 30 minutes is spent

           preparing food and observing meal time to ensure there are no fights over food

           (there are other animals in the home in addition to the K9 Partners). This is

           approximately two hours and 45 minutes of off the clock work for each of the

           above-listed days for which Plaintiff Janie DiPasquale is not compensated.

       b. Saturday and Sunday- These are Plaintiff Janie DiPasquale’s scheduled days off.

           Approximately two hours and ten minutes is spent walking, throwing the ball, doing

           article searches or otherwise exercising the K9 Partners in the yard as well as

           cleaning the yard of dog waste. An additional 30 minutes is spent preparing food

           and observing meal time to ensure there are no fights over food. Thirty minutes is


                                            15
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 16 of 43




          spent cleaning and vacuuming the home and car of dog debris. Thirty minutes are

          spent on grooming. This is approximately three hours and fifty minutes of off

          the clock work for which Plaintiff Janie DiPasquale is not compensated on

          each day.

       c. Plaintiff Janie DiPasquale has also been Injured on Duty. Even while Injured

          on Duty she continues to have the same care responsibilities for her K9

          Partners for which she is not compensated.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partners get into a fight with one another or another animal or human

       member of the home due to their dominance traits and training.

74. Throughout the course of Plaintiff Janie DiPasquale’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

75. Plaintiff Nick DiPasquale has two K9 Partners in the home but primarily cares for one

   (Plaintiff Janie DiPasquale cares primarily for the other, some responsibilities overlap and

   some do not). Plaintiff Nick DiPasquale does not have a day-specific schedule, but works

   five days on, two days off on the midnight shift. A typical week of off the clock work for

   Plaintiff Nick DiPasquale would include:

       a. On his five scheduled work days: Before Plaintiff Nick DiPasquale’s scheduled

          shift his K9 Partner is walked or placed in the kennel and observed for 30 minutes.

          The kennel is disinfected and the K9 Partner is loaded in the car to travel to work

          comprising an additional 45 minutes. After Plaintiff Nick DiPasquale clocks out

          the K9 Partner is walked or placed in the yard and observed for 30 minutes, two

                                            16
Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 17 of 43




     times (once immediately upon arriving home and once before bed). The kennel is

     disinfected again when the K9 Partners are brought in. An additional 30 minutes is

     spent preparing food and observing meal time to ensure there are no fights over

     food (there are other animals in the home in addition to the K9 Partners). Plaintiff

     Nick DiPasquale’s K9 Partner has severe allergies which require careful grooming,

     oral medication, topical medication and injections which take an additional 30

     minutes per day to administer. This is approximately three hours and 15 minutes

     of off the clock work for each of the above-listed days for which Plaintiff Nick

     DiPasquale is not compensated.

  b. Two scheduled off days- Approximately two hours and ten minutes is spent

     walking, throwing the ball, or otherwise exercising the K9 Partners in the yard. An

     additional 30 minutes is spent preparing food and observing meal time to ensure

     there are no fights over food. Thirty minutes is spent cleaning and vacuuming the

     cars and crates of dog debris. Plaintiff Nick DiPasquale’s K9 Partner has severe

     allergies which require careful grooming, oral medication, topical medication and

     injections which take an additional 30 minutes per day to administer. This is

     approximately three hours and forty minutes of off the clock work for which

     Plaintiff Nick DiPasquale is not compensated on each day.

  This does not include other off the clock activities such as vetting, procuring food,

  dealing with health or medical conditions of the K9 Partners in the home outside of vet

  visits or if the get into a fight with one another or another animal or human member of

  the home due to their dominance traits and training.




                                      17
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 18 of 43




76. Throughout the course of Plaintiff Nick DiPasquale’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

77. Plaintiff Michael Cahill has one K9 partner in the home. A typical week of off the clock

   work for Plaintiff Michael Cahill would include:

       a. Monday-Friday: Before Plaintiff Michael Cahill’s scheduled shift his K9 Partner is

           walked and fed totaling approximately 30-40 minutes. After Plaintiff Michael

           Cahill’s shift, his K9 Partner has two walks and a session of play/yard exercise

           which total another hour and ten minutes. Feeding the K9 Partner takes

           approximately 20 minutes. 30 minutes are spent cleaning the home and yard of dog

           debris (hair, waste, ect.). Another 15 minutes is spent on grooming. This is

           approximately two hours and fifty-five minutes of off the clock work for each

           of the above-listed days for which Plaintiff Michael Cahill is not compensated.

       b. Saturday and Sunday- These are Plaintiff Michael Cahill’s scheduled days off.

           Approximately two hours and a half hours are spent walking, throwing the ball, or

           otherwise exercising the K9 Partner. An additional 40 minutes are spent feeding the

           K9 partner once in the morning and once in the evening. 30 minutes are spent

           cleaning the home and yard of dog debris (hair, waste, ect.). Another 15 minutes is

           spent on grooming. Another 30 minutes is spent cleaning the car of dog debris once

           per week. This is approximately three hours and 55 minutes of off the clock

           work for which Plaintiff Michael Cahill is not compensated on each day, and

           an additional 30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet


                                           18
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 19 of 43




       visits or if the K9 Partner gets into a fight with another animal or human member of

       the home due to their dominance traits and training.

78. Throughout the course of Plaintiff Michael Cahill’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

79. Plaintiff Horace Lopez has one K9 partner in the home. Plaintiff Horace Lopez is scheduled

   five days on and two days off. A typical week of off the clock work for Plaintiff Horace

   Lopez would include:

       a. On his five scheduled work days: Before Plaintiff Horace Lopez’s scheduled shift

           his K9 Partner is groomed, walked and fed totaling approximately 40 minutes. After

           Plaintiff Horace Lopez’s shift, his K9 Partner has two longer walks because

           Plaintiff Horace Lopez does not have a fenced in yard, totaling an hour and ten

           minutes. Feeding the K9 Partner takes approximately 30 minutes. This is

           approximately two hours and 20 minutes of off the clock work for each of the

           above-listed days for which Plaintiff Horace Lopez is not compensated.

       b. On his scheduled off days- Approximately two and a half hours are spent walking,

           or otherwise exercising the K9 Partner. An additional 30 minutes are spent feeding

           the K9 Partner. 30 minutes are spent cleaning the home and vehicle of dog debris.

           Another 15 minutes is spent on grooming. This is approximately three hours and

           45 minutes of off the clock work for which Plaintiff Horace Lopez is not

           compensated on each day, and an additional 30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet




                                           19
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 20 of 43




       visits or if the K9 Partner gets into a fight with another animal or human member of

       the home due to their dominance traits and training.

80. Throughout the course of Plaintiff Horace Lopez’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

81. Plaintiff Justin O’Brien has one K9 partner in the home. A typical week of off the clock

   work for Plaintiff Justin O’Brien would include:

       a. Monday through Friday: Before Plaintiff Justin O’Brien’s scheduled shift his K9

           Partner is walked and fed totaling approximately 30 minutes. After Plaintiff Justin

           O’Brien’s shift, his K9 Partner has one long walk and one session of play time

           totaling an additional hour. The K9 Partner is fed again which takes approximately

           15 minutes. The K9 Partner is groomed taking ten to 15 minutes and the house and

           yard are cleaned of dog debris daily totaling another 30 minutes. This is

           approximately two hours and 30 minutes of off the clock work for each of the

           above-listed days for which Plaintiff Justin O’Brien is not compensated.

       b. On Saturdays and Sundays- These are Plaintiff Justin O’Brien’s scheduled days off.

           Approximately two and a half hours are spent walking, or otherwise exercising the

           K9 Partner. An additional 30 minutes are spent feeding the K9 Partner. 30 minutes

           are spent cleaning the home and yard of dog debris and the vehicle is cleaned of

           dog debris once per week taking 30 minutes. Another 15 minutes is spent on

           grooming. This is approximately three hours and 45 minutes of off the clock

           work for which Plaintiff Justin O’Brien is not compensated on each day, and

           an additional 30 minutes on one of the days.




                                           20
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 21 of 43




       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the dogs in the home outside of vet visits

       or if the dogs get into a fight with one another or another animal or human member of

       the home due to their dominance traits and training.

82. Throughout the course of Plaintiff Justin O’Brien’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

83. Plaintiff Brian Quirple has one K9 partner in the home. A typical week of off the clock

   work for Plaintiff Brian Quirple would include:

       a. Monday through Friday: Before Plaintiff Brian Quirple’s scheduled shift his K9

          Partner is walked and fed totaling approximately 30 minutes. After Plaintiff Brian

          Quirple’s shift, his K9 Partner has two long walks and one session of play time

          totaling an additional hour and 20 minutes. The K9 Partner is fed again which takes

          approximately 15 minutes. The K9 Partner is groomed taking ten to 15 minutes and

          the house and yard are cleaned of dog debris daily totaling another 30 minutes. This

          is approximately two hours and 50 minutes of off the clock work for each of

          the above-listed days for which Plaintiff Justin O’Brien is not compensated.

       b. On Saturdays and Sundays- These are Plaintiff Brian Quirple’s scheduled days off.

          Approximately two and a half hours are spent walking, or otherwise exercising the

          K9 Partner. An additional 30 minutes are spent feeding the K9 Partner. 30 minutes

          are spent cleaning the home and yard of dog debris and the vehicle is cleaned of

          dog debris once per week taking 30 minutes. Another 15 minutes is spent on

          grooming. This is approximately three hours and 45 minutes of off the clock




                                           21
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 22 of 43




           work for which Plaintiff Brian Quirple is not compensated on each day, and

           an additional 30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight another animal or human member of the

       home due to their dominance traits and training.

84. Throughout the course of Plaintiff Brian Quirple’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

85. Plaintiff William Suarez has one K9 partner in the home. A typical week of off the clock

   work for Plaintiff William Suarez would include:

       a. Monday through Friday: Before Plaintiff William Suarez’ scheduled shift his K9

           Partner is walked and fed totaling approximately 45 minutes. After Plaintiff

           William Suarez’ shift, his K9 Partner has two additional walks/exercise sessions

           that totaling about 40 minutes. The K9 Partner is groomed taking 20 minutes and

           the house and yard are cleaned of dog debris daily totaling another 30 minutes. This

           is approximately two hours and 15 minutes of off the clock work for each of

           the above-listed days for which Plaintiff William Suarez is not compensated.

       b. On Saturdays and Sundays- These are Plaintiff William Suarez’ scheduled days off.

           Approximately two hours are spent walking, or otherwise exercising the K9

           Partner. An additional 15 minutes are spent feeding the K9 Partner. 30 minutes are

           spent cleaning the home and yard of dog debris and the vehicle is cleaned of dog

           debris once per week taking 30 minutes. Another 30 minutes is spent on bathing

           and grooming. This is approximately three hours and 45 minutes of off the

                                            22
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 23 of 43




          clock work for which Plaintiff William Suarez is not compensated on each day,

          and an additional 30 minutes on one of the days.

      This does not include other off the clock activities such as vetting, procuring food,

      dealing with health or medical conditions of the K9 Partner in the home outside of vet

      visits or if the K9 Partner gets into a fight another animal or human member of the

      home due to their dominance traits and training.

86. Throughout the course of Plaintiff William Suarez’ employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

87. Plaintiff James Zimmerman has one K9 partner in the home. A typical week of off the

   clock work for Plaintiff James Zimmerman would include:

      a. Monday through Friday: Before Plaintiff James Zimmerman’s scheduled shift his

          K9 Partner is walked totaling approximately 30 minutes. After Plaintiff James

          Zimmerman’s shift, his K9 Partner is fed totaling 30 minutes. He gets an additional

          walk as well as a play session totaling an hour altogether. The K9 Partner is

          groomed taking 20 minutes and the house and yard are cleaned of dog debris daily

          totaling another 30 minutes. This is approximately two hours and 50 minutes of

          off the clock work for each of the above-listed days for which Plaintiff James

          Zimmerman is not compensated.

      b. On Saturdays and Sundays- These are Plaintiff James Zimmerman’s scheduled

          days off. Approximately two and a half hours are spent walking, or otherwise

          exercising the K9 Partner. 40 minutes are spent feeding the K9 Partner (once in the

          morning and once at night). 30 minutes are spent cleaning the home and yard of

          dog debris and the vehicle is cleaned of dog debris once per week taking 30 minutes.

                                           23
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 24 of 43




          Another 30 minutes is spent on grooming. This is approximately four hours and

          10 minutes of off the clock work for which Plaintiff James Zimmerman is not

          compensated on each day, and an additional 30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight another animal or human member of the

       home due to their dominance traits and training.

88. Throughout the course of Plaintiff James Zimmerman’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

89. Plaintiff Dennis Baker has one K9 partner in the home. A typical week of off the clock

   work for Plaintiff Dennis Baker would include:

       a. Monday through Friday: Before Plaintiff Dennis Baker’s scheduled shift his K9

          Partner is walked taking 30 minutes and then fed (which takes an additional 25

          minutes as his food must be specially prepared to include medication and his eating

          must be observed to ensure he consumes the medication). After Plaintiff Dennis

          Baker’s shift, his K9 Partner is fed totaling 25 minutes. He gets an additional walk

          as well as a play session totaling an hour altogether. The K9 Partner is groomed

          taking 20 minutes and the house and yard are cleaned of dog debris daily totaling

          another 15 minutes. This is approximately two hours and 55 minutes of off the

          clock work for each of the above-listed days for which Dennis Baker is not

          compensated.

       b. On Saturdays and Sundays- These are Plaintiff Dennis Baker’s scheduled days off.

          Approximately an hour and a half is spent walking, or otherwise exercising the K9

                                           24
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 25 of 43




          Partner. 50 minutes are spent feeding the K9 Partner (once in the morning and once

          at night). 15 minutes are spent cleaning the home and yard of dog debris and the

          vehicle is cleaned of dog debris once per week taking 30 minutes. Another 40

          minutes is spent on grooming. This is approximately three hours and 15 minutes

          of off the clock work for which Plaintiff Dennis Baker is not compensated on

          each day, and an additional 30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight another animal or human member of the

       home due to their dominance traits and training.

90. Throughout the course of Plaintiff Dennis Baker’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

91. Plaintiff Rodney Poliard has one K9 partner in the home. Plaintiff Rodney Poliard works

   a schedule of combination night and day shifts with five days on and two days off. A typical

   week of off the clock work for Plaintiff Rodney Poliard would include:

       a. Days worked on Day Shift: Before Plaintiff Rodney Poliard’s scheduled shift his

          K9 Partner is walked for 30 minutes. After Plaintiff Rodney Poliard’s shift, his K9

          Partner is fed totaling 25 minutes. He gets two walks as well as a play session

          totaling an hour and a half altogether. The K9 Partner is groomed taking 20 minutes

          and the house and yard are cleaned of dog debris daily totaling another 15 minutes.

          This is approximately three hours of off the clock work for each of the above-

          listed days for which Plaintiff Rodney Poliard is not compensated.




                                           25
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 26 of 43




       b. Days worked on Night Shift: Before Plaintiff Rodney Poliard’s scheduled shift the

          K9 Partner is walked two times and gets play time totaling approximately an hour.

          He is also fed (25 minutes) and groomed (20 minutes). After the shift, the K9

          Partner is walked quickly before going to sleep totally another 20 minutes. This is

          approximately two hours and five minutes of off the clock work for each of the

          above-listed days for which Plaintiff Rodney Poliard is not compensated.

       c. On Days Off: The K9 Partner gets three walks and a play session totaling

          approximately two and a half hours. 25 minutes are spent feeding the K9 Partner.

          15 minutes are spent cleaning the home and yard of dog debris and the vehicle is

          cleaned of dog debris once per week taking 30 minutes. Another 20 minutes is spent

          on grooming. This is approximately four hours of off the clock work for which

          Plaintiff Rodney Poliard is not compensated on each day, and an additional 30

          minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight another animal or human member of the

       home due to their dominance traits and training.

92. Throughout the course of Plaintiff Rodney Poliard’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

93. Plaintiff Kenneth Kustra has one K9 partner in the home. Plaintiff Kenneth Kustra works

   a schedule of combination night and day shifts with five days on and two days off. A typical

   week of off the clock work for Plaintiff Kenneth Kustra would include:




                                           26
Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 27 of 43




  a. Days worked on Day Shift: Before Plaintiff Kenneth Kustra’s scheduled shift his

     K9 Partner is let out for 20 minutes. He must be observed during this time because

     the yard is not fenced. He is brought inside and fed and his bowl is cleaned taking

     an additional 20 minutes. His medication is then administered taking 10 minutes.

     After Plaintiff Kenneth Kustra’s shift, his K9 Partner is fed and given his

     medication again taking another 20-30 minutes. He is let out for exercise and to

     relieve himself three separate times totaling an hour. The yard is cleaned and the

     carpets vacuumed daily taking 25 minutes. This is approximately two hours and

     35 minutes of off the clock work for each of the above-listed days for which

     Plaintiff Kenneth Kustra is not compensated.

  b. Days worked on Night Shift: Before Plaintiff Kenneth Kustra’s scheduled shift the

     K9 Partner is walked two times and gets play time in the yard twice totaling

     approximately an hour and 20 minutes. He is also fed, (20 minutes), given his

     medication (10 minutes) and groomed (20 minutes). The yard is cleaned and carpets

     vacuumed taking about 25 minutes. After the shift, the K9 Partner is walked quickly

     before going to sleep totally another 20 minutes. This is approximately two hours

     and 55 minutes of off the clock work for each of the above-listed days for which

     Plaintiff Kenneth Kustra is not compensated.

  c. On Days Off: The K9 Partner is let out in the yard about every two hours. He gets

     a longer play session in the yard and a walk. Altogether time spent observing him

     the yard and walking him totals two hours. He is fed, his bowl cleaned, and given

     his medication twice which takes 40 minutes to an hour. The carpet is shampooed

     once per week (due to the K9 Partner having acid reflux he vomits on the carpet



                                     27
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 28 of 43




           frequently) and vacuumed which takes an hour and the vehicle is cleaned of dog

           debris once per week taking 30 minutes. Another 20 minutes is spent on grooming.

           This is approximately four hours of off the clock work for which Plaintiff

           Kenneth Kustra is not compensated on each day, and an additional hour and

           30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight another animal or human member of the

       home due to their dominance traits and training.

94. Throughout the course of Plaintiff Kenneth Kustra’s employment with Defendant, K9

   officers have never received overtime compensation for the at home care of K9 Partners.

95. Plaintiff Joseph Mangold has one K9 Partner in the home as well as his previous K9 Partner

   who is now retired. Plaintiff Joseph Mangold works the overnight shift with a schedule that

   is alternating weeks of four days on, two days off then five days on two days off. A typical

   week of off the clock work for Plaintiff Joseph Mangold includes:

       a. Work Days: Plaintiff Joseph Mangold works overnight shifts. Before his scheduled

           shift his K9 Partner is walked and fed totaling approximately 30-40 minutes. He is

           let out an additional time prior to the shift, taking 15 minutes. After Plaintiff Joseph

           Mangold’s shift, his K9 Partner has two walks and is let out in the yard which totals

           another hour. Feeding the K9 Partner takes approximately 20 minutes. Thirty

           minutes are spent cleaning the home and yard of dog debris (hair, waste, ect.).

           Another 15 minutes are spent on grooming. This is approximately two hours and




                                             28
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 29 of 43




          fifty-five minutes of off the clock work for each of the above-listed days for

          which Plaintiff Joseph Mangold is not compensated.

       b. Days Off- Approximately two hours and a half hours are spent walking, throwing

          the ball, or otherwise exercising the K9 Partner. An additional 40 minutes are spent

          feeding the K9 partner once in the morning and once in the evening. 30 minutes are

          spent cleaning the home and yard of dog debris (hair, waste, ect.). Another 15

          minutes is spent on grooming. Another 30 minutes is spent cleaning the car of dog

          debris once per week. The K9 Partner causes damage to the yard trying to get out

          or relieving himself in the same spot which has required time and expense paid for

          by Plaintiff Joseph Mangold on the weekends. This is approximately three hours

          and 55 minutes of off the clock work for which Plaintiff Joseph Mangold was

          not compensated on each day, and an additional 30 minutes on one of the days,

          plus the time and expense of the yard work.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight with the retired K9 Partner or another animal

       or human member of the home due to their dominance traits and training.

96. Throughout the entire course of Plaintiff Joseph Mangold’s employment with Defendant,

   K9 officers have never received overtime compensation for the at home care of K9

   Partners.

97. Plaintiff Edward Moyer worked as a K9 Officer for Defendant for many years prior to

   retiring. He was Injured on Duty and continued to perform all care responsibilities for his

   K9 Partner without payment while Injured on Duty. He ultimately adopted his most recent

                                             29
Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 30 of 43




K9 Partner upon retirement so they could retire together. He has had both two K9 Partners

and one K9 Partner in the home at various times. A typical week of off the clock work for

Plaintiff Edward Moyer would have included:

   a. Monday-Friday: Before Plaintiff Edward Moyer’s scheduled shift his K9 Partner

       was walked and fed totaling approximately 30-40 minutes. After Plaintiff Edward

       Moyer’s shift, his K9 Partner has two walks and is let out in the yard which total

       another hour. Feeding the K9 Partner takes approximately 20 minutes. 30 minutes

       are spent cleaning the home and yard of dog debris (hair, waste, ect.). Another 15

       minutes is spent on grooming. This is approximately two hours and fifty-five

       minutes of off the clock work for each of the above-listed days for which

       Plaintiff Edward Moyer was not compensated.

   b. Saturday and Sunday- These were Plaintiff Edward Moyer’s scheduled days off.

       Approximately two hours and a half hours were spent walking, throwing the ball,

       or otherwise exercising the K9 Partner. An additional 40 minutes were spent

       feeding the K9 partner once in the morning and once in the evening. 30 minutes

       were spent cleaning the home and yard of dog debris (hair, waste, ect.). Another 15

       minutes was spent on grooming. Another 30 minutes was spent cleaning the car of

       dog debris once per week. This is approximately three hours and 55 minutes of

       off the clock work for which Plaintiff Edward Moyer was not compensated on

       each day, and an additional 30 minutes on one of the days, plus the time and

       expense of the yard work.

   This does not include other off the clock activities such as vetting, procuring food,

   dealing with health or medical conditions of the K9 Partner in the home outside of vet


                                       30
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 31 of 43




       visits or if the K9 Partner gets into a fight with another animal or human member of

       the home due to their dominance traits and training.

98. Throughout the entire course of Plaintiff Edward Moyer’s employment with Defendant,

   K9 officers have never received overtime compensation for the at home care of K9

   Partners.

99. Plaintiff John Snyder has one K9 Partner in the home. A typical week of off the clock work

   for Plaintiff John Snyder includes:

       a. Work Days: Before Plaintiff John Snyder’s scheduled shift his K9 Partner is walked

           and fed totaling approximately 30-40 minutes. After Plaintiff John Snyder’s shift,

           his K9 Partner is let out in the yard several times during which he must be observed-

           this totals another hour. Feeding the K9 Partner takes approximately 20 minutes.

           Thirty minutes are spent cleaning the home and yard of dog debris (hair, waste,

           ect.). Another 15 minutes are spent on grooming. This is approximately two hours

           and fifty-five minutes of off the clock work for each of the above-listed days

           for which Plaintiff John Snyder is not compensated.

       b. Days Off- Approximately two hours and 20 minutes are spent walking, playing

           with the K9 Partner in the park, or otherwise exercising the K9 Partner. An

           additional 40 minutes are spent feeding the K9 Partner once in the morning and

           once in the evening. 30 minutes are spent cleaning the home and yard of dog debris

           (hair, waste, ect.). Another 15 minutes is spent on grooming. Another 45 minutes

           is spent removing the crate from the car cleaning the car and crate of dog debris

           once per week. This is approximately three hours and 45 minutes of off the




                                            31
   Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 32 of 43




          clock work for which Plaintiff John Snyder is not compensated on each day,

          and an additional 30 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight with the retired K9 Partner or another animal

       or human member of the home due to their dominance traits and training.

100.      Throughout the entire course of Plaintiff John Snyder’s employment with

   Defendant, K9 officers have never received overtime compensation for the at home care of

   K9 Partners.

101.      Plaintiff Sean Elkins has one K9 Partner in the home. He worked alternating shifts

   through this year when he began overnights. A typical week of off the clock work for

   Plaintiff Sean Elkins includes:

       a. Work Days: On day shifts, before Plaintiff Sean Elkins’ scheduled shift his K9

          Partner is walked for 30 minutes. After Plaintiff Sean Elkins’ shift, his K9 Partner

          is fed totaling 30 minutes. She is then let out in the yard on a lead (she can jump

          the fence) for 30 minutes. The yard is cleaned taking 15 minutes. The K9 Partner

          gets two more quicker breaks in the yard throughout the night totaling an additional

          30 minutes. She is also groomed taking 15 minutes. For night shifts, the K9 Partner

          is kept on her schedule but the evening tasks are completed before the shift and the

          K9 Partner’s morning walk occurs after the shift. This is approximately two hours

          and thirty minutes of off the clock work for each of the above-listed days for

          which Plaintiff Sean Elkins is not compensated.




                                             32
   Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 33 of 43




       b. Days Off- The K9 Partner gets a morning walk for 30 minutes and then is driven to

          the park to play in the tennis courts due to dog aggression issues (this ensures the

          K9 Partner is not exposed to unleashed dogs). The play session is an additional 40

          minutes. The K9 Partner gets three additional sessions of yard time approximating

          45 minutes. The K9 Partner is fed totaling 30 minutes. The yard is cleaned taking

          15 minutes. 30 minutes are spent cleaning the home of dog debris (hair, waste, ect.).

          More in depth grooming is performed taking 20 minutes. Another 45 minutes is

          spent removing the crate from the car cleaning the car and crate of dog debris once

          per week. This is approximately three hours and 30 minutes of off the clock

          work for which Plaintiff Sean Elkins is not compensated on each day, and an

          additional 45 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight with the retired K9 Partner or another animal

       or human member of the home due to their dominance traits and training.

102.      Throughout the entire course of Plaintiff Sean Elkins’ employment with Defendant,

   K9 officers have never received overtime compensation for the at home care of K9

   Partners.

103.      Plaintiff Paul Sulock has one K9 Partner in the home. He works a mid-shift of

   4:00pm to 12:00am. A typical week of off the clock work for Plaintiff Paul Sulock includes:

       a. Work Days: Before Plaintiff Paul Sulock’s scheduled shift his K9 Partner is let out

          in the yard and the yard is cleaned up taking 40 minutes. The K9 Partner is fed,

          taking another 30 minutes. The K9 Partner is let out in the yard again and the yard

                                             33
   Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 34 of 43




          is cleaned again taking another 40 minutes. After Plaintiff Paul Sulock’s shift, the

          K9 Partner is let out quickly before going to bed, taking 20 minutes. This is

          approximately two hours and ten minutes of off the clock work for each of the

          above-listed days for which Plaintiff Paul Sulock is not compensated.

       b. Days Off- The K9 Partner is let out and the yard is cleaned taking 40 minutes. The

          K9 Partner gets a long walk totaling 45 minutes. The K9 Partner is fed taking

          another 30 minutes. The K9 Partner gets three additional sessions of yard time

          which each require cleaning approximating an hour. Thirty minutes are spent

          cleaning the home of dog debris (hair, waste, ect.). Grooming is performed taking

          20 minutes. Another 45 minutes is spent removing the crate from the car cleaning

          the car and crate of dog debris once per week. This is approximately three hours

          and 45 minutes of off the clock work for which Plaintiff Paul Sulock is not

          compensated on each day, and an additional 45 minutes on one of the days.

       This does not include other off the clock activities such as vetting, procuring food,

       dealing with health or medical conditions of the K9 Partner in the home outside of vet

       visits or if the K9 Partner gets into a fight with another animal or human member of

       the home due to their dominance traits and training.

104.      Throughout the entire course of Plaintiff Paul Sulock’s employment with

   Defendant, K9 officers have never received overtime compensation for the at home care of

   K9 Partners.

105.      Plaintiff Curtis Hill has one K9 Partner in his home. He works alternating shifts. A

   typical week of off the clock work for Plaintiff Curtis Hill includes:




                                            34
Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 35 of 43




  a. Work Days: Before morning shifts Plaintiff Curtis Hill walks his K9 Partner

     totaling 30 minutes. After his shift the K9 Partner is fed taking 30 minutes, and

     walked taking another 30 minutes. The home is vacuumed taking 30 minutes and

     the K9 partner gets on additional quick walk totaling 20 minutes. For late shifts the

     same work is performed, but reversed, to keep the K9 Partner’s schedule as

     consistent as possible This is approximately two hours and twenty minutes of

     off the clock work for each of the above-listed days for which Plaintiff Curtis

     Hill is not compensated.

  b. Days Off- The K9 Partner is walked three times taking an hour and 30 minutes. The

     K9 Partner is fed taking another 30 minutes. 30 minutes are spent cleaning the home

     of dog debris (hair, waste, ect.). Grooming is performed taking 20 minutes. Another

     45 minutes is spent removing the crate from the car cleaning the car and crate of

     dog debris once per week. This is approximately three hours and 35 minutes of

     off the clock work for which Plaintiff Curtis Hill is not compensated on each

     day, and an additional 45 minutes on one of the days.

  This does not include other off the clock activities such as vetting, procuring food,

  dealing with health or medical conditions of the K9 Partner in the home outside of vet

  visits or if the K9 Partner gets into a fight with the retired K9 Partner or another animal

  or human member of the home due to their dominance traits and training. Plaintiff

  Curtis Hill’s partner was injured on the job and could not be left alone due to his

  medical treatment, incurring additional care time during the K9 Partner’s recovery.




                                        35
   Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 36 of 43




106.      Throughout the entire course of Plaintiff Curtis Hill’s employment with Defendant,

   K9 officers have never received overtime compensation for the at home care of K9

   Partners.

107.      In the past ten years Plaintiffs have complained to the union and to administration

   on several occasions that they should be receiving overtime pay for the at home care of K9

   Partners. They were ignored.

108.      In 2018, Plaintiffs filed a union grievance notifying Defendant that they were

   entitled to overtime pay. They were told at that time that backpay was “not on the table”

   but they would try to negotiate for overtime moving forward.

109.      At no point in time since 2018 was overtime for that at home care of the K9 Partners

   ever paid out.

110.      Both through internal complaints and through the grievance, Defendant was on

   notice that Plaintiffs and Class Plaintiffs were entitled to overtime compensation which

   they were not receiving, and nothing was done to rectify the situation for years afterwards.

   As such, Defendant’s behavior in denying overtime compensation has been and continues

   to be a willful violation of the FLSA, PMWA, WPCL and Pennsylvania Common Law.

111.      Additionally, when filing the grievance, Class Plaintiff’s noted that K9 officers

   employed by Defendant in the Sherriff’s Office receive overtime pay for caring for their

   dogs at home, as do the K9 officers stationed at the Philadelphia Airport.

112.      Defendant had knowledge that Plaintiffs and Class Plaintiffs were entitled to

   overtime pay for the at home care of their K9 Partners- at the same time they were denying

   Class Plaintiffs fair and just compensation they were paying that same compensation to K9

   officers in other departments for the exact same work.



                                           36
   Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 37 of 43




113.       As of the date of the filing of this Complaint, Defendant has failed to pay any Class

   Plaintiff overtime wages for the at home care of their K9 Partners in direct and willful

   violation of the FLSA, PMWA, WPCL and Pennsylvania Common Law.

114.       Officer O’Reilly and Class Plaintiffs were and are, within the meaning of the FLSA

   and PMWA, non-exempt employees of Defendant and therefore entitled to the statutorily

   mandated overtime compensation the at home care of their K9 Partners.

115.       As a result of Defendant’s failure to properly pay overtime to the K9 officers for

   the at home care of K9 Partners in accordance with the overtime provisions of the FLSA

   and PMWA, Defendants unjustly benefitted from reduced labor and payroll costs.

116.       As a result of Defendants’ improper and willful failure to pay overtime in

   accordance with the requirements of the FLSA and PMWA, Officer O’Reilly and Class

   Plaintiffs have suffered damages.

117.       Defendant failed to pay Class Plaintiffs at a rate of at least 1.5 times their regular

   rate of pay for each hour worked caring for their K9 Partners at home.

118.       Defendant has threatened to fire any employee who questioned their pay practices,

   or to have them removed from the union where they are not eligible for the same pay

   structure.

119.       As a result, Class Plaintiffs have suffered damages.

                          COUNT I
   FAILURE TO PAY OVERTIME TO COLLECTIVE CLASS PLAINTIFFS
         FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq.

120.       Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

121.       Pursuant to Section 206(b) of the FLSA, all employees must be compensated for

   every hour worked in a workweek.

                                            37
        Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 38 of 43




    122.        Moreover, Section 207(a)(1) of the FLSA states that employees must be paid

        overtime, equal to 1.5 times the employees’ regular rate of pay, for all hours worked in

        excess of 40 hours per week.

    123.        According to the policies and practices of Defendants, Plaintiffs and Collective

        Class Plaintiffs bring their K9 Partners home with them and live with their K9 Partners. In

        so doing, Plaintiffs and Collective Class Plaintiffs spend a significant amount of time

        walking, exercising, training, grooming, cleaning, arranging veterinary care and treatment

        and otherwise caring for their K9 Partners.

    124.        The time spent engaging in these activities occurs every day, before and after shifts,

        on days off and on holidays. K9 officers must care for their K9 Partners every single day.

    125.        Despite Defendant being aware that Plaintiffs and Collective Class Plaintiffs are

        entitled to overtime compensation for the care of their K9 Partners, Defendant has failed

        to compensate them at all for the at home care of the K9 Partners.

    126.        The forgoing actions, policies and practices of Defendants violate the FLSA.

    127.        Defendants actions were willful, in bad faith, and in reckless disregard of clearly

        applicable FLSA provisions.

    128.        Defendants are liable to Plaintiffs and Collective Class Plaintiffs for actual

        damages, liquidated damages and other relief, pursuant to 29 U.S.C. § 216(b), as well as

        reasonable attorneys’ fees, costs and expenses.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and Collective

Class Plaintiffs:

    a. An Order from this Court permitting this litigation to proceed as a collective action
       pursuant to 29 U.S.C. § 216(b);


                                                 38
    Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 39 of 43




b. An Order from this Court ordering Defendant to file with this Court and furnish to the
   undersigned counsel a list of all names and addresses of all employees who have worked
   for Defendants during the preceding three (3) years PPD K9 Unit officers, and authorizing
   Plaintiffs’ counsel to issue a notice at the earliest possible time to these individuals,
   informing them that this action has been filed, of the nature of the action, and of their right
   to opt in to this lawsuit if they worked for Defendant during the liability period, but were
   not paid overtime compensation as required by the FLSA;

c. Adjudicating and declaring that Defendants’ conduct as set forth herein and above is in
   violation of the FLSA;

d. Adjudicating and declaring that Defendants violated the FLSA by failing to pay overtime
   compensation to Plaintiffs and Collective Class Plaintiffs for work performed caring K9
   Partners at home outside of scheduled shifts and normal working hours;

e. Awarding Plaintiffs and Collective Class Plaintiffs liquidated damages in accordance with
   the FLSA;

f. Awarding Plaintiffs reasonable attorneys’ fees and all costs of this action, to be paid by
   Defendants, in accordance with the FLSA;

g. Awarding pre- and post-judgment interest and court costs as further allowed by law;

h. Granting Plaintiffs and Collective Class Plaintiffs leave to add additional plaintiffs by
   motion, the filing of written opt in consent forms, or any other method approved by the
   Court; and

i. For all additional general and equitable relief to which Plaintiffs and Collective Class
   Plaintiffs are entitled.
                            COUNT II
       FAILURE TO PAY OVERTIME TO THE PENNSYLVANIA CLASS
       PENNSYLVANIA MINIMUM WAGE ACT, 42 P.S. §§ 333.101, et seq.

129.       Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

130.       At all relevant times, Defendant has employed, and/or continues to employ,

   Plaintiffs and Pennsylvania Class Plaintiffs within the meaning of the PMWA.

131.       Defendants have a willful policy and practice of refusing to pay overtime

   compensation at a rate of 1.5 times the regular rate for all hours worked caring for K9

   Partners at home outside of normal, scheduled work hours.


                                             39
        Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 40 of 43




   132.        Defendants had a willful policy and practice of not paying K9 officers for all hours

       worked.

   133.        Defendants have a willful policy and practice of requiring K9 officers to work off-

       the-clock caring for their K9 Partners without just compensation.

   134.        Accordingly, Defendant has violated and continues to violate the PMWA.

   135.        Due to Defendants’ violations, Plaintiffs and the Pennsylvania Class Plaintiffs are

       entitled to recover from Defendant the amount of unpaid overtime compensation,

       attorneys’ fees and costs.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and the

Pennsylvania Class Plaintiffs:

   a. An Order from this Court certifying this case as a class action and designating Plaintiffs as
      the representatives of the Pennsylvania Class Plaintiffs and their counsel as class counsel;

   b. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for the amount of unpaid
      overtime compensation to which they are entitled, including interest thereon, and penalties
      subject to proof;

   c. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for reasonable attorneys’ fees
      and all costs; and

   d. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for any other damages
      available to them under applicable state law, and all such other relief as this Court may
      deem just and proper.
                          COUNT III
       FAILURE TO PAY WAGES TO THE PENNSYLVANIA CLASS
PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW, 43 P.S. § 260.1, et seq

   136.        Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

   137.        At all relevant times, Defendant has employed and/or continues to employ Plaintffs

       and the Pennsylvania Class Plaintiffs within the meaning of the WPCL.



                                                40
        Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 41 of 43




   138.        Pursuant to the WPCL, Plaintiffs and the Pennsylvania Class Plaintiffs were

       entitled to receive all compensation due and owing to them on their regular payday.

   139.        Defendant has willfully refused to compensate Plaintiffs and Pennsylvania Class

       Plaintiffs for time spent caring for their K9 Partners at home.

   140.        As a result of Defendants’ unlawful policies, Plaintiffs and the Pennsylvania Class

       Plaintiffs have been deprived of compensation due and owing.

   141.        Plaintiffs, on behalf of himself and the Pennsylvania Class Plaintiffs, is entitled to

       recover from Defendants the amount of unpaid compensation and an additional amount of

       25% of the unpaid compensation as liquidated damages.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and the

Pennsylvania Class Plaintiffs:

   a. An Order from this Court certifying this case as a class action and designating Plaintiffs as
      the representatives of the Pennsylvania Class Plaintiffs and their counsel as class counsel;

   b. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for the amount of unpaid
      compensation to which they are entitled and liquidated damages, including interest thereon,
      and penalties subject to proof;

   c. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for reasonable attorneys’ fees
      and all costs; and

   d. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for any other damages
      available to them under applicable state law, and all such other relief as this Court may
      deem just and proper.
                             COUNT IV
    UNJUST ENRICHMENT AT THE EXPENSE OF THE PENNSYLVANIA CLASS
          PENNSYLVANIA COMMON LAW—UNJUST ENRICHMENT

   142.        Plaintiffs repeat every allegation made in the above paragraphs of this complaint.

   143.        Plaintiffs and the Pennsylvania Class Plaintiffs were employed by Defendant within

       the meaning of Pennsylvania common law.

                                                41
        Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 42 of 43




   144.        At all relevant times, Defendants had a willful policy and practice of denying

       Plaintiffs and the Pennsylvania Class Plaintiffs their full wages for work performed caring

       for K9 Partners off the clock.

   145.        At all relevant times, Defendants had a willful policy and practice of requiring

       Plaintiffs and the Pennsylvania Class Plaintiffs to work off-the-clock.

   146.        Defendants retained the benefits of employing Plaintiffs and the Pennsylvania Class

       Plaintiffs without renumeration, and received the full benefit of off the clock care for their

       K9 Partners.

   147.        Defendants were unjustly enriched not compensating Plaintiffs and the

       Pennsylvania Class Plaintiffs for work performed off the clock.

   148.        As a direct and proximate result of Defendants’ unjust enrichment, Plaintiffs and

       the Pennsylvania Class Plaintiffs have suffered injury and are entitled to reimbursement,

       restitution and disgorgement from Defendant for the benefits conferred by Plaintiffs and

       the Pennsylvania Class Plaintiffs.

WHEREFORE, Plaintiffs pray for the following relief on behalf of themselves and the

Pennsylvania Class Plaintiffs:

   a. An Order from this Court certifying this case as a class action and designating Plaintiffs as
      the representative of the Pennsylvania Class Plaintiffs and their counsel as class counsel;

   b. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for the amount of unpaid
      compensation to which they are entitled and liquidated damages, including interest thereon,
      and penalties subject to proof;

   c. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for reasonable attorneys’ fees
      and all costs; and

   d. An award to Plaintiffs and the Pennsylvania Class Plaintiffs for any other damages
      available to them under applicable state law, and all such other relief as this Court may
      deem just and proper.

                                                42
        Case 2:21-cv-00313-GEKP Document 1 Filed 01/22/21 Page 43 of 43




                                         JURY DEMAND
       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand

a trial by jury on all questions of fact raised by this complaint.



                                               Respectfully submitted,

                                               DEREK SMITH LAW GROUP, PLLC

                                               /s/Erica A. Shikunov ____________
                                               ERICA A. SHIKUNOV, ESQUIRE
                                               1835 Market Street, Suite 2950
                                               Philadelphia, PA 19103
                                               215-391-4790
                                               erica@dereksmithlaw.com
                                               Attorneys for Plaintiffs and
                                               the Proposed Classes




                                                  43
